
	
		I
		111th CONGRESS
		2d Session
		H. R. 5760
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To expand eligibility for Pell grants to certain students
		  who are pursuing a postbaccalaureate professional certification or licensing
		  credential required for employment as a teacher.
	
	
		1.Pell grant eligibility for
			 postbaccalaureate teacher certificationSection 401(c)(4) of the Higher Education
			 Act of 1965 (20 U.S.C. 1070a(c)(4)) is amended by inserting before the period
			 at the end the following: unless there is not an institution of higher
			 education located within 45 miles of the principal place of residence of the
			 student that offers such a postbaccalaureate program but does not offer a
			 baccalaureate degree in education.
		
